PATTERSON, Judge.
The appellant, Earnest Lee Webb, appeals from his conviction for first degree possession of marijuana. He was sentenced to two years’ imprisonment.
Webb contends that his trial counsel was ineffective for failing to preserve for appeal the issue of insufficiency of evidence and other related. issues. The attorney general correctly points out that this contention was not preserved for our review. See Ex parte Jackson, 598 So.2d 895 (Ala.1992).
Pursuant to the attorney general’s request for a remand for imposition of a fine as mandated by the Demand Reduction Assessment Act, § 13A-12-281, Ala.Code 1975, this case is remanded. See e.g., Fletcher v. State, 675 So.2d 55 (Ala.Cr.App.1995). The trial court shall take necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and within 42 days of the release of this opinion.
REMANDED WITH INSTRUCTIONS. 
All Judges concur.